DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10, as originally filed 01/07/2021, are pending and have been examined on the merits (claims 1 and 6 being independent). The applicant’s claim for benefit of foreign application CN20201040195.x, filed 05/13/2020 has been received and acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing a stock recommendation to a user which contains the steps of receiving, conducting, searching, outputting, screening, and recommending.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a process and claim 6 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing a stock recommendation to a user is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: conducting… classified identification and text extraction on the images…, searching… the classified identification information and text extraction information…, screening… stock object information matched…, recommending… the screened-out stock information to a user, inputting… the images…, conducting… distributed training…, crawling… stock information…, collecting… user behavior log…, analyzing and training… the user behavior…, and matching… stock object information.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… images… by scanning items, outputting… stock object information…, outputting… classified identification information and text extraction information…, searching… the classified identification information and text extraction information…, crawling… stock information…, collecting… user behavior log…, analyzing and training… the user behavior…, matching… stock object information…, importing… unstructured data…, and importing… the user behavior log… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., a search engine, a stock market data system, a market data import module, a distributed crawler and an ElasticSearch full-text search engine, image receiving module, a classified identification module, a text extraction module, an object searching module, and an object recommendation module) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0058] and [0065], software and/or hardware installed or arranged in equipment, a typical computer or mobile terminal, an application program, Tensorflow, a symbolic mathematics system, servers, PC terminals, MobileNet, a convolutional neural network, Kubeflow, a machine learning toolkit, and the Kubernetes platform) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a search engine, a stock market data system, a market data import module, a distributed crawler and an ElasticSearch full-text search engine, image receiving module, a classified identification module, a text extraction module, an object searching module, and an object recommendation module) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-5 and 7-10 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 7, the step of “…. 20Zhilin Ref: POH1201094BUSinputting the images to be identified into an image classified identification system for identification and outputting the classified identification information,….”, in claims 3 and 8, the step of “…searching … by using the classified identification information and the text extraction information as search conditions respectively and outputting corresponding stock object information;…”, in claims 4 and 9, the step of “… collecting a user behavior log and importing the user behavior log into a Hadoop big data platform; and analyzing and training the user behavior log by using…”, and in claims 5 and 10, the step of “… matching the stock object information with the training results in the database to screen out stock object information matched with the user preferences, and recommending the screened-out stock object information to a user.” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Collecting the stock market data and the user behavior log and analyzing and training the user behavior log using a tool in order to provide a stock recommendation to a user is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-5 and 7-10, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 6 above.  Merely claiming the same process using the stock market data and the user behavior log to provide a stock recommendation to a user does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Furthermore, claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) because these claims are directed at merely software per se. In other words, within the broadest reasonable interpretation of the claims, there exists an interpretation where the claims are merely directed to software, absent of any hardware, which not a judicially recognized class of invention.
Therefore, claims 1-10 are rejected under the 35 U.S.C. 101 as being directed to non-statutory subject matter.
Prior Art
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection because Examiner has not found the prior art based on the recited claims 1-10.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
May 19, 2022